                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 AXO STAFF LEASING, LLC,                              §
                            Plaintiff                 §
                                                      §
    v.                                                §      Case No. A-19-CV-00002-LY
 ZURICH AMERICAN INSURANCE
                                                      §
 COMPANY, MCCREADIE &                                 §
 MCCREADIE, INC., LASSITER WARE                       §
 INSURANCE,
                            Defendants

                                              ORDER

   Before the Court are Defendant Zurich American Insurance Company’s Opposed Motion to

Compel Examination under Oath and to Abate Lawsuit, filed on April 15, 2019 (Dkt. No. 13);

Plaintiff AXO Staff Leasing, LLC’s Response, filed on April 22, 2019 (Dkt. No. 14); and

Defendant Zurich’s Reply, filed on April 26, 2019 (Dkt. No. 18). On August 30, 2019, the District

Court referred the above motion and related filings to the undersigned Magistrate Judge for

resolution pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d)

of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas (“Local Rules”).

                                    I.   General Background

   This lawsuit is an insurance coverage dispute between insurer Zurich American Insurance

Company (“Zurich”) and named insured AXO Staff Leasing, LLC (“AXO”). AXO is a Texas

limited liability company that was in the business of providing “temporary and permanent staffing

for companies, processing payroll, withholding income taxes, and managing other similar human

resources functions as requested” from 2010 through 2017. Dkt. No. 1-2 at ¶ 8. In October 2012,

AXO purchased a commercial insurance policy from Zurich that included a Staffing Industry



                                                  1
Crime Coverage Policy providing coverage for “Your Employee’s Dishonest Acts.” See Exh. A to

Dkt. No. 13 (hereinafter “the Policy”) at § A.1(a). The Policy defined “Dishonest Act” to include

“embezzlement” by an “employee.” Id. at ¶ G.10. The Policy had a $5 million limit and was

effective from October 26, 2012 through October 26, 2017. Dkt. No. 1-2 at ¶ 10.

    On January 13, 2017, Mathew Marchant, the President of AXO, was notified by the Internal

Revenue Service Criminal Investigation Division that AXO’s Chief Financial Officer, John

Herzer, was under criminal investigation. See Exh. B to Dkt. No. 1-2. The IRS notified Marchant

that AXO had failed to file quarterly tax returns and pay payroll taxes from 2010 to 2017. See Dkt.

No. 1-2 at ¶ 14. AXO alleges that after Marchant confronted Herzer regarding the IRS criminal

investigation, Herzer confessed that “instead of paying over the taxes owed by AXO, he had

embezzled the money for personal use.” Id. at ¶ 15. AXO promptly terminated Herzer. Several

months later, AXO went out of business. Id. at ¶ 19.1

    AXO notified Zurich of the embezzlement on January 25, 2017.On May 12, 2017, AXO filed

a Proof of Loss with Zurich, alleging that AXO “was the victim of its Chief Financial Officer’s

‘dishonest acts,’ which resulted in at least $3.6 million in losses through embezzlement, and has

become liable for at least $4.9 million in penalties and interest for the CFO’s willful non-payment

of payroll taxes (and the underlying tax, at least $9.7 million, remains unpaid).” See Exh. E to Dkt.

No.1-2 at p. 1. AXO also notified Zurich that “[i]t may also be necessary for AXO Group LLC to

supplement this claim for loss because of the still-developing nature of the IRS investigation and

assessment of penalties and interest.” Id.


1
  Herzer eventually pled guilty in the Western District of Texas to Failure to Account for and Pay Over
Withholding and F.I.C.A. (Social Security) Taxes, in violation of 26 U.S.C. § 7202. See United States v.
Herzer, A-18-CR-348-LY (W.D. Tex. Oct. 3, 2018). On January 4, 2019, the District Court sentenced
Herzer to 48 months imprisonment, a three-year term of supervised release, and a $6,445,284 order or
restitution. See Dkt. No. 21 in A-18-CR-348-LY.


                                                     2
   On August 23, 2017, through its attorney, Zurich sent AXO a Reservation of Rights letter

summarizing the terms of the Policy and raising questions as to whether Herzer was an

“Employee” as defined in the Policy. See Exh. F to Dkt. No. 1-2 at p. 6. Zurich noted that the

Policy “expressly provides that ‘Employee’ does not include:

           (i)       any broker, factor, commission merchant, consignee, contractor
                     or other agent or representative of the same general character, or

           (ii)      any natural person who is authorized by you to sign your checks
                     or make withdrawals from your bank accounts without the
                     countersignature of another natural person similarly authorized
                     by you. This does not apply to any natural person described
                     under paragraph 11.c. above.”

Id. (quoting the Policy at § 11). Zurich asked AXO to clarify whether Herzer “was in fact

authorized to sign AXO’s checks or make withdrawals from its bank accounts without the

countersignature of another natural person similarly authorized by AXO.” Id. at p. 7. In addition,

Zurich formally requested the following:

                  V. REQUEST FOR EXAMINATION UNDER OATH: Under
                  the circumstances, Zurich requests an examination under oath of
                  AXO, by and through Mr. Marchant, as provided for in the Policy.
                  Please let us know a date, time and location for the examination that
                  is convenient for you and Mr. Marchant. In that regard, Zurich
                  would appreciate it if in advance of the examination you would
                  provide me with documents relating to the issue of whether
                  Mr. Herzer was authorized to sign AXO’s checks or make
                  withdrawals from its bank accounts without the countersignature of
                  another natural person similarly authorized by AXO. This would
                  include the account agreements with AXO’s banks and related
                  signature cards. Also, please send me the application(s) that AXO
                  submitted to obtain the Policy. In addition, if AXO intends to
                  supplement its Proof of Loss, Zurich asks that AXO do so prior to
                  the examination under oath.

   Id. at p. 9.




                                                     3
      On February 15, 2018, AXO responded to the Reservation of Rights Letter disputing the

coverage issues and contending that Herzer met the definition of employee under section 11.c of

the Policy, which defines an employee as:

                  Any natural person who is your director, officer, manager or trustee
                  while such person is engaged in handling “funds” or “other
                  property” of any “employee benefits plan” owned, controlled or
                  operated by you, or any natural person who is a director, officer,
                  manager, employee or trustee of an “employee benefits plan”,
                  provided the “employee benefits plan” is listed as a Named Insured
                  under this Coverage Form.

The Policy at 11.c. AXO also informed Zurich that its forensic accountants were still working to

reconstruct AXO’s bookkeeping records into a reconciled accurate form. Dkt. No. 1-2 at ¶ 24.

      On May 14, 2018, AXO informed Zurich in a letter that it had completed its forensic

accounting and delivered its report to Zurich contending that Herzer embezzled $4,730,702 from

AXO. Id. at ¶ 25. AXO further suggested that “it would be an appropriate time to begin discussing

the sworn examination of Matthew Marchant.” Exh. G to Dkt. No. 1-2.

      On July 2, 2018, Zurich’s attorney responded to AXO’s letter stating that “Zurich would like

to proceed with the examination under oath, but only after all of the following have been

accomplished:”

                  1. Matthew Curtis and RGL Forensics have concluded their work in
                  this matter and issued their report to Zurich.2

                  2. On behalf of AXO, you have provided me with the documents
                  relating to the issue of whether Mr. Herzer was authorized to sign
                  AXO’s checks or make withdrawals from its bank accounts without
                  the countersignature of another natural person similarly authorized
                  by AXO. In this regard, I note that in the Memorandum regarding
                  the interview with Mr. Herzer that occurred on February 17, 2017,
                  Gary Ploetz states that AXO “went through a succession of bank
                  accounts” while Mr. Herzer worked for AXO. AXO will need to



2
    Matthew Curtis of RGL Forensics is Zurich’s forensic accountant.
                                                       4
               provide copies of the account opening documents, account
               agreements, and signature cards for these accounts.

               3. On behalf of AXO, you have also provided me AXO’s documents
               evidencing the draws paid to Mr. Marchant and to Mr. Herzer
               between 2009 and 2016, including any documents reflecting
               approval of these draws and how they were recorded on the
               company’s books and records.

               4. AXO has amended or supplemented its Proof of Loss to update
               its claimed losses.

Exh. H to Dkt No. 1-2 at p. 2.

   On August 28, 2018, AXO responded to the letter and provided Zurich with the Amended

Proof of Loss, but failed to fully comply with all of Zurich’s requests, stating the following:

               After receipt of your letter, our client requested copies of the account
               opening documents from the banks where AXO held accounts.
               Enclosed with this letter are the signature cards we received from
               First Lockhart National Bank. Of the fourteen requests our client
               made, First Lockhart was the only one who provided documents.
               Before we spend more time and money pursuing these documents,
               we ask that you provide us with some clarity as to why you need
               them prior to a sworn examination.

               You also requested AXO’s documents evidencing the draws paid to
               Mr. Marchant and Mr. Herzer between 2009 and 2016. Enclosed
               please find AXO’s accounting records for these draws. Concerning
               your request for documents reflecting approval of these draws, AXO
               did not maintain written records for the approvals for Mr. Marchant.
               No documents exist for the approval of Mr. Herzer’s draws because
               they were unauthorized.

Exh. I to Dkt. No. 1-2.

   AXO contends that “Zurich did not respond to the August 28, 2018, letter and has not made

any further efforts to obtain Matthew Marchant’s sworn examination and has wholly and

completely refused to issue a coverage opinion.” Dkt. No. 1-2 at ¶ 27.

   On November 30, 2018, AXO filed this lawsuit in state court against Zurich, alleging breach

of contract, unfair settlement practices, and a violation of the Texas DTPA. See AXO v. Zurich


                                                    5
American Ins. Co., D-1-GN-18-007156 (353rd Dist. Ct. Travis County, Tex. Nov. 20, 2018).

AXO’s lawsuit also alleged a common law negligence claim against its insurance agents

McCreadie and McCreadie, Inc. d/b/a American PEO Insurers and Lassiter Ware Insurance. On

January 2, 2019, Zurich removed this case to federal court on the basis of diversity jurisdiction

pursuant to 28 U.S.C. § 1332(a).

   On April 15, 2019, Zurich filed the instant Motion to Compel Examination under Oath and

Abate this Lawsuit, arguing that AXO failed to comply with the conditions precedent contained in

the Policy before filing suit. “AXO has refused to produce for Zurich’s examination all pertinent

records and submit to an examination under oath, conditions precedent to the filing of suit against

Zurich.” Dkt. No. 13 at p.1. Zurich argues that this Court should abate this lawsuit until thirty days

“after AXO provides the information Zurich needs to complete its investigation, including all

documents and examinations under oath Zurich reasonably deems necessary.” Id.

                                     II.   Legal Standards

   “While a motion to abate is not expressly authorized by federal statute or rule, federal courts

have authority to entertain such preliminary motions.” Total Rx Care, LLC v. Great N. Ins. Co.,

2017 WL 1365790, at *2 (N.D. Tex. Apr. 14, 2017) (quoting PJC Bros., LLC v. S&S Claims Servs.,

Inc., 267 F.R.D. 199, 200 n.2 (S.D. Tex. 2010) (internal quotations omitted)). In addition, the

decision to abate an action is “largely a matter of judicial discretion, which must be exercised in

light of the policy against unnecessary dilatory motions.” Id. (quoting 5C Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 1360 (3d ed. 2004)). The party seeking

abatement has the burden of proof. Cooper v. Metro. Lloyds Ins. Co. of Texas, 2018 WL 620206,

at *3 (N.D. Tex. Jan. 30, 2018).

   In a diversity action, federal courts are bound to apply the forum state’s substantive law. Erie

R.R. v. Tompkins, 304 U.S. 64, 78 (1938). Accordingly, the Court must apply Texas law in this
                                                    6
case. “Texas law provides that insurance policies are construed according to common principles

governing the construction of contracts, and the interpretation of an insurance policy is a question

of law for a court to determine.” Am. Int’l Specialty Lines Ins. Co. v. Rentech Steel L.L.C., 620

F.3d 558, 562 (5th Cir. 2010). Under Texas law, “[i]nsurance policy interpretation principles

emphasize a policy’s plain language in determining its intended coverage.” Gilbert Tex. Constr.,

L.P. v. Underwriters at Lloyd’s London, 327 S.W.3d 118, 131 (Tex. 2010). Courts first “look at

the language of the policy because we presume parties intend what the words of their contract say.”

Id. at 126. “The parties’ intent is governed by what they said in the insurance contract, not by what

one side or the other alleges they intended to say but did not.” Id. at 127; see also Fiess v. State

Farm Lloyds, 202 S.W.3d 744, 746 (Tex. 2006). “The policy’s terms are given their ordinary and

generally-accepted meaning unless the policy shows the words were meant in a technical or

different sense.” Gilbert, 327 S.W.3d at 126. “For more than a century,” the Supreme Court of

Texas “has held that in construing insurance policies ‘where the language is plain and

unambiguous, courts must enforce the contract as made by the parties, and cannot make a new

contract for them, nor change that which they have made under the guise of construction.’” Fiess,

202 S.W.3d at 753 (quoting E. Tex. Fire Ins. Co. v. Kempner, 87 Tex. 229, 27 S.W. 122, 122

(1894)).

                                        III.   Analysis

   Zurich argues that AXO has failed to comply with the conditions precedent contained in the

Policy before filing this insurance coverage lawsuit by failing to (1) submit to an examination

under oath (“EUO”), and (2) provide Zurich with all “pertinent records” before filing this lawsuit.

Dkt. No. 13 at p. 1. In particular, Zurich complains that “AXO has refused to provide information

regarding whether Mr. Herzer had authority to sign checks or make withdrawals without the



                                                   7
countersignature of another person similarly authorized by AXO – a key element in determining

whether Mr. Herzer was an ‘employee’ of AXO, as defined by the Policy.” Id. at p. 2-3.

   Zurich also argues that AXO has failed to provide documentation showing ownership of the

deposit, credit card, and other accounts to which allegedly unauthorized transfers were made.

Accordingly, Zurich argues that it has been unable to verify that the transactions identified by

AXO as fraudulent were made to accounts not owned by or otherwise affiliated with AXO. In

addition, Zurich contends that AXO has not provided any documentation that allows Zurich to

determine whether the transactions forming the basis of AXO’s claim were for a legitimate

business purpose or were actually unauthorized. Accordingly, Zurich argues that this lawsuit

should be abated until AXO submits to an EUO and produces all pertinent records.

   In response, AXO argues that the Motion to Abate should be denied because “Zurich has not

presented the Court with evidence that it requested an EUO and AXO refused.” Dkt. No. 14 at

p. 7. AXO contends that Zurich “never unconditionally requested the EUO from Zurich.” Id. In

addition, AXO argues the Federal Rules of Civil Procedure should apply in this case, not state

rules of abatement.

A. The Policy’s Provisions at Issue

   The Policy provides the following “Duties In The Event of Loss” clause (“Cooperation

Clause”):

              Upon knowledge or “discovery” of loss or of an “occurrence” which
              may result in a claim for loss, you must:

              a. Notify us or our authorized representatives as soon as possible,
              but not later than 30 days from the date of such knowledge or
              “discovery.” Except under Insuring Agreements 1.a. through 1.e., 5.
              and 6., you must also notify the local law enforcement authorities if
              the loss involves a violation of law;

              b. Give us a detailed, sworn proof of loss within four months after
              the “discovery” of loss;

                                                 8
                c. Submit to examination, under oath at our request and give us a
                signed statement of your answers;

                d. Produce for our examination all pertinent records, and

                e. Cooperate with us in all matters pertaining to the loss or claim.

The Policy, Dkt. No. 13-1 at § F.6.

    The Policy further contains a “Legal Action Against Us” clause that provides that the insured

“may not bring any legal action against us involving loss unless you have complied with all the

terms of this insurance.” Id. at § F.7.

B. Did AXO fail to comply with the Cooperation Clause?

    The Court finds that AXO has failed to comply with the terms of the Cooperation Clause

because it did not submit to an EUO “and give [Zurich] a signed statement of [AXO’s] answers”

as required by the Policy. Id. at § F.6.c.

    “It is well established under Texas law that cooperation clauses and “[i]nsurance policy

provisions requiring an insured to submit to an examination under oath as conditions precedent to

sustaining a suit on the policy are valid.’” Cooper, 2018 WL 620206, at *3 (quoting In re Cypress

Texas Lloyds, 2011 WL 3631970, *9 (Tex. App. – Corpus Christi Aug. 15, 2011)); see also Brown

v. State Farm Lloyds, 2012 WL 1077668, at *3 (S.D. Tex. Mar. 29, 2012) (collecting cases).

“Likewise, where, as here, the policy contains express language requiring the insured to furnish

requested documents, an insurer ‘is well within its right to enforce the conditions precedent to

coverage [such as] requesting the production of certain documents’” Brown, 2012 WL 1077668,

at *3 (internal citations omitted). In addition, “‘Suit Against Us’ clauses, also known as ‘No

Action’ clauses, are also valid conditions precedent to liability under insurance policies.” Id.

(quoting Harville v. Twin City Fire Ins. Co., 885 F.2d 276, 279 (5th Cir. 1989)). Courts have found

such clauses “clear and unambiguous” in entitling the insurer to have the conditions precedent


                                                    9
followed before the insured is entitled to file suit under the Policy. Cowan v. Sentry Ins. a Mut.

Co., 2017 WL 3394185, at *3 (N.D. Tex. July 19, 2017), report and recommendation adopted,

2017 WL 3382658 (N.D. Tex. Aug. 4, 2017).

   As detailed above, on August 23, 2017, 15 months before AXO filed this lawsuit, Zurich

officially requested that Marchant submit to an EUO, and that he produce before the EUO

“documents relating to the issue of whether Mr. Herzer was authorized to sign AXO’s checks or

make withdrawals from its bank accounts without the countersignature of another natural person

similarly authorized by AXO.” See Exh. F to Dkt. No. 1-2 at p. 9. On July 2, 2018, Zurich again

asked Marchant to submit to an EUO, and again requested documents related to whether Herzer

was authorized to sign AXO’s checks or make withdrawals from its bank accounts without

countersignature. Exh. H to Dkt. 1-2 at p. 2. The correspondence attached to the Petition shows

that AXO and Zurich disputed what documents needed to be produced and that AXO ultimately

failed to produce all of the requested documents. See Exh. I to Dkt. No. 1-2. In addition, the EUO

was never taken in this case.

   While AXO complains that Zurich failed to pursue the EUO after August 28, 2018, AXO does

not dispute that Marchant never submitted to an EUO and failed to produce “for our examination

all pertinent records” requested by Zurich before filing this lawsuit. The clear terms of the

Cooperation Clause required AXO to submit to an EUO under oath and provide Zurich with a

signed statement of answers before filing a lawsuit based on a loss under the Policy. The Policy at

F.6, F.7. Because AXO failed to comply with the Cooperation Clause, it has failed to comply with

the conditions precedent in the Policy before filing this lawsuit. See Cooper, 2018 WL 620206, at

*4 (holding that plaintiff failed to comply with the conditions precedent in the insurance contract

by not fully cooperating in the EUO and by failing to provide the requested documents).



                                                  10
    “Where an insured fails to comply with a condition precedent requiring the insured to submit

to an examination under oath, the remedy is abatement of the case.” Brown, 2012 WL 1077668,

at *3 (quoting In re Cypress Texas Lloyds, 2011 WL 3631970, at *9); see also Nabors v. Am.

Reliable Ins. Co., 2017 WL 2463277, at *3 (N.D. Tex. June 7, 2017) (“Under Texas law, an

insured’s failure to comply with a condition precedent constitutes grounds for abating the suit.”);

Wofford v. Allstate Ins. Co., 2005 WL 755761, at *3 (N.D. Tex. Apr. 4, 2005) (abating case for

failure to comply with conditions precedent where the plaintiff participated in, but did not

complete, the examination under oath and failed to produce documents requested for investigation

into his insurance claim); James v. Prop. & Cas. Ins. Co. of Hartford, 2011 WL 4067880, at *3

(S.D. Tex. Sept. 12, 2011) (“Abatement of the entire case pending appraisal is therefore

appropriate and in the interest of the efficient and inexpensive administration of justice.”); In re

Foremost Cty. Mut. Ins. Co., 172 S.W.3d 128, 134 (Tex. App. 2005, pet. denied) (holding that the

proper remedy is abatement when the insured failed to submit to an EUO since it is a condition

precedent to filing suit).

    AXO argues that the Court should ignore its failure to comply with the conditions precedent

in the Policy and deny abatement because the case is now in federal rather than state court and,

therefore, federal discovery rules should apply. Federal courts have explicitly rejected such

arguments, finding that “the proper remedy for failure to comply with conditions precedent is

abatement of the case.” Cooper, 2018 WL 620206, at *4 (rejecting plaintiff’s argument that

defendant could obtain the information it sought through discovery since abatement is the proper

remedy); Cowan, 2017 WL 3394185, at *2 (finding that the plaintiff’s argument that the prevailing

party could seek relief through discovery failed because the proper remedy for failure to comply




                                                  11
with conditions precedent is abatement). Because AXO failed to comply with the Cooperation

Clause in this case, the case must be abated.

                                       IV.      Conclusion

    Based on the foregoing, Zurich’s Motion to Compel Examination Under Oath and to Abate the

Lawsuit (Dkt. No. 13) is GRANTED. This lawsuit is ABATED until 30 days after AXO Staff

Leasing, LLC provides the information Zurich needs to complete its investigation, including all

documents set forth in its Motion to Abate and the examination under oath of the corporate

representative and/or persons with knowledge of the facts requested per the terms of the Policy.

The Parties are ORDERED to file a Joint Status Report with the Court within 30 days of the date

of this Order informing the Court of the status of the completion of these requirements.3

    SIGNED on September 16, 2019.



                                             SUSAN HIGHTOWER
                                             UNITED STATES MAGISTRATE JUDGE




3
 The Court will issue a separate Order regarding the current stay of Response deadlines for the pending
Motions for Summary Judgment.
                                                    12
